         Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 1 of 20 Page ID #:1
AQ 91 (Rev. 11/11) Criminal Complaint


                              UNITED STATES DISTRICT COURT
                                                      for the                                 ,~~~~~~L

                                           Central District of California                               FILED         '-
                                                                                             CLERK, U.S. DISTRICT COURT

 United States of America
                                                                                                    JaN s ~ 2020
                 ~.                                                                       CENTRAL DI    ICT OF CALIFORNIA
                                                                Case No.                   Y                      DEPUTY
 JOSHUA BETHEL,
                                                                                      0          ~Q             ~-
                Defendant


                                         CRIMINAL COMPLAINT

        I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the dates) of June 22, 2018, in the county of Los Angeles in the Central District of California, the

defendants) violated:

          Code Section                                          Offense Description

          18 U.S.C. § 1343                                      Wire Fraud

        This criminal complaint is based on these facts:

        Please see attached affidavit.

        ❑
        D Continued on the attached sheet.



                                                                             Complainant's signature

                                                                         Kyle Weeks, Postal Inspector
                                                                              Printed name and title
Sworn to before me and signed in my presence.

Date:                   ~~ ~t7
                                                                                Judge's signature

City and state: Los Angeles, California                             Hon. Steve Kim, U.S. Magistrate Judge
                                                                              Printed name and title
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 2 of 20 Page ID #:2




                               AFFIDAVIT

     I, Kyle Weeks, being duly sworn, declare and state as

follows:

                       2. PURPOSE OF AFFIDAVIT

     1.      This affidavit is made in support of a criminal

complaint and arrest warrant against Joshua Bethel ("BETHEL")

for a violation of Title 18, United States Code,. Section 1343

(Wire Fraud).

     2.      This affidavit is also made in support of an

application for a anticipatory warrant to search any digital

devices (the ~~SUBJECT DEVICES") in BETHEL's possession at the

time of his arrest on the warrant, provided- the arrest takes

place within the Central District of California, as described

more fully in Attachment A.

     3.      The requested anticipatory search warrant seeks

authorization to seize evidence, fruits, or instrumentalities of

violations of Title 18, United States Code, Sections 371

(Conspiracy), 1028 (Fraud and Related Activity in Connection

with Identification Documents, Authentication Features, and

Information), 1029 (Access Device Fraud), 1343 (Wire Fraud), and

1344 (Bank Fraud) (collectively, the "Subject Offenses"), as

described more fully in Attachment B.       Attachments A and B are

incorporated herein by reference.

     4.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 3 of 20 Page ID #:3




is sufficient probable cause for the requested complaint, and

arrest warrant, and does not purport to set forth all of my

knowledge of or investigation into this matter.         Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                      II. BACKGROUND OF AFFIANT

     5.    I am a United States Postal Inspector (~~Postal

Inspector") employed by the Los Angeles Division of the United

States Postal Inspection Service ("USPIS") and have been so

employed since April 2019.     I am currently assigned to the Los

Angeles Division Mail Theft Team, which investigates crimes

against the United States Postal Service ("USPS") and crimes

related to the misuse and attack of the mail system, including

theft of United States mail, possession of stolen mail, fraud,

access device fraud (including credit and debit cards), and

identity theft.    While with the USPIS, I have received both

formal and informal training.      Through my training and

experience, including my discussions with other Postal

Inspectors, I have learned about mail theft investigations and

common mail theft and identity theft practices.         Previously, I

was employed for five years with the United States Secret

Service ("USSS") and assigned to the Los Angeles Field Office.

During my time with the USSS, I investigated crimes related to

identity theft, access device fraud, wire fraud, and bank fraud.

Prior to becoming a Special Agent with the USSS, I worked as a




                                       2
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 4 of 20 Page ID #:4




financial crimes investigator for Capital City bank in

Tallahassee, Florida.

                   III. SU1~IARY OF PROBABLE CAUSE

     6.    Beginning not later than June 18, 2018, and continuing

through at least July 2018, BETHEL and others known and unknown

used a PayPal Here mobile card processing service to execute

transactions on credit and debit cards belonging to co-

conspirators as part of a scheme to defraud PayPal.         BETHEL

would transfer funds that had been deposited into his PayPal

account to his Wells Fargo account, then withdraw the funds from

Wells Fargo.    After BETHEL transferred and withdrew the funds,

his co-conspirators would dispute the transactions with PayPal

for, but not limited to, the following reasons: "merchandise or

services not received", "incorrect amount", or "duplicate

transaction."   In furtherance of the scheme, on or about June

22, 2018, BETHEL caused a transaction for $1,999 to be processed

via the PayPal Here mobile card processing service.         That

transaction was later disputed and charged back to PayPal.           As a

result of the scheme, BETHEL caused PayPal a loss of

approximately $255,222.04.

                   IV. STATEMENT OF PROBABLE CAUSE

     7.   Based on my review of law enforcement reports, my

review of bank documents and transaction summaries, my

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:




                                       3
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 5 of 20 Page ID #:5




     A.     Review of BETHEL'S PayPal Here Account Documents

     8.     On April 15, 2019, a PayPal Global Investigator

notified the USPIS that PayPal suspected an account belonging to

BETHEL processed fraudulent credit card transactions resulting

in a loss of $255,222.04 to PayPal.        The account appeared to

support a business, "Team Food Prep."       PayPal provided the USPIS

with subscriber information, excel spreadsheets, transaction

statements, and recorded phone calls related to BETHEL's account

(the "Team Food Prep account").      During a review of the PayPal

documents, I learned the following:

            a.    The business name on the account is `Team Food

Prep."    The account is owned by BETHEL, who provided his date of

birth and a photograph of his United States passport ending in

9573 to PayPal when he opened the account.

           b.     The account has an associated phone number of

(310) 882-1577 as well as two associated addresses 835 E Claude

St, Carson, CA 90746 and 4217 W Century Blvd, Inglewood, CA

90304.

           c.     The account has an associated Wells Fargo Bank

account ending in 4803 and an associated Wells Fargo debit card

ending 2830.     Both of the Wells Fargo accounts are held in

BETHEL's name.

     9.    During this investigation, I used law enforcement

resources and databases to confirm the following: BETHEL's date

of birth is that which he provided to PayPal, and his address of

record with the California Department of Motor Vehicles ("DMV")

is 835 E Claude St. Carson, CA 90746.       I also contacted



                                       4
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 6 of 20 Page ID #:6




Department of Homeland Security, Homeland Security

Investigations (`~HSI") Special Agent Alfredo Rossi who confirmed

the validity of BETHEL's United States passport ending in 9573.1

     10.   As part of my investigation, I queried the telephone

number (310) 882-1577 on Google.      The Google search results

showed that the telephone number is associated with a Facebook

account for Team Food Prep, and a men's fitness apparel store in

Inglewood, California.     The website for the men's apparel store

listed an address of 4217 West Century Blvd. Inglewood, CA 90304

and noted the principal of the business as BETHEL.

     B.    Review o~ the Team Food Prep Account Transactions

     11.   During my review of the Team Food Prep account

documents, I learned that beginning on approximately June 18,

2018, BETHEL began processing transactions ranging from $250.00

to $10,000.00 multiple times a day.        These transactions

continued through July 5, 2018, with as many as 14 credit card

transactions a day.    Prior to June 18, 2018, the Team Food Prep

account typically averaged only two or three card transactions

every few days in amounts ranging from $62.10 to $411.60.

     12.   Between June 18, 2018, and July 5, 2018, BETHEL

processed approximately 90 credit or debit card transactions

totaling approximately $360,302.06.

     13.   Starting on June 18, 2018, BETHEL began transferring

money from the Team Food Prep account to his Wells Fargo




     1 Special- Agent Rossi also told me that BETHEL reported his
passport as lost or stolen to the United States Department of
State on or about July 26, 2015.


                                       5
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 7 of 20 Page ID #:7




account, including on the following dates in the following

amounts:

           a.    On June 18, 201.8, BETHEL transferred $15,641.69

from the Team Food Prep account to his Wells Fargo account.

           b.    On June 19, 2018, BETHEL transferred $13,622.29

from the Team Food Prep account to his Wells Fargo account.

           c.    On June 19, 2018, BETHEL transferred $4,350.28

from the Team Food Prep account to his Wells Fargo account.

           d.    On June 20, 2018, BETHEL transferred $18,421.79

from the Team Food Prep account to his Wells Fargo account.

     14.   Withdraws from the Team Food Prep account to BETHELS

Wells Fargo account continue almost daily through July 5, 2018.

     15.   Beginning on July 17, 2018, the Team Food Prep account

began to suffer chargebacks related to the aforementioned card

transactions.2   By November 2018, PayPal was forced to charge off

approximately $255,222.04 in losses as a result of chargebacks

to the Team Food Prep account.

     C.    Review of BETHEL's Recorded Phone Calls to PayPal

     16.   On or about June 20, 2019, PayPal provided me with

recorded phone calls associated with BETHEL's account.          I

reviewed the phone calls, which are summarized, in part, below:


     2. Based on my, background, training, and experience, I know
that chargebacks are filed by the bank that is the issuer of a
credit or debit card. Banks begin this process at the request
of cardholders for reasons such as fraudulent credit card
transactions, duplicate transactions, and transactions processed
by the merchant in the wrong amount. The card networks (VISA,
MASTERCARD, AMEX, DISCOVER, JCB) then act as an intermediary
between the issuing bank and the acquirer, in this case PayPal.
The issuing bank and the acquirer then use the card network as
an intermediary to decide who will suffer a loss on a disputed
transaction.
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 8 of 20 Page ID #:8




           a.    On August 9, 2018, a PayPal representative called

BETHEL and informed him that his account had a negative balance.

BETHEL said that he did not approve of PayPal recording the call

then hung up.

           b.    On August 9, 2018, BETHEL called PayPal.        BETHEL

advised the operator that he was also recording the phone call.

BETHEL provided the operator with phone number "(310) 882-1577"

and email address "TeamFoodPrep@icloud.com", and confirmed the

name on the account was ~~Joshua Bethel".       After the operator

informed BETHEL that his account was $188,000 overdrawn, BETHEL

claimed that his company was going through a hardship and

someone was sabotaging his business.        BETHEL said that his

company was about to "go under."      The operator explained that

there were chargebacks on the PayPal account.        BETHEL responded

that he did not want the people filing the disputes to give him

bad reviews.    BETHEL said he was ~~inches away" from having to

file for bankruptcy and told the operator he did not want PayPal

to call back ever again.

           c.    On August 23, 2018, BETHEL called PayPal.         He

again provided telephone number "(310) 882-1577" and email

address ~~TeamFoodPrep@icloud.com", and confirmed the name on the

account was ~~Joshua Peter Bethel".        BETHEL said he was calling

because of the negative balance on the account.         BETHEL said he

found a few of the people making false claims against his

company.   He said that some of the people making claims had

already received food and personal training sessions.          The

operator then transferred BETHEL to the chargeback department.



                                       7
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 9 of 20 Page ID #:9




           d.     On August 23, 2018, BETHEL called PayPal and

provided the name "Joshua Bethel".       BETHEL told the operator

that he was calling because his account was negative and claimed

he heard rumors about who sabotaged his company.         He said that

anyone could log onto his computer, and that his PayPal password

was automatically saved.     He said his employee had access to his

PayPal account.     He also said he could provide a list of

clients, invoices, and agreements to dispute the chargebacks on

his PayPal account.    He said that some of the clients signed up

for personal training sessions but did not show up.         BETHEL told

the operator that he wanted to send PayPal a list with all the

transactions and that he wanted to send terms and conditions for

each person that initiated a dispute.       BETHEL said that he heard

rumors that his clients had been making fraudulent disputes with

their banks.

           e.     On August 31, 2018, a PayPal representative

called BETHEL to attempt to collect outstanding debt on the

account.   The representative told BETHEL the account was

overdrawn $226,599.59.     BETHEL responded that a couple of his

clients had been submitting false claims and that he would send

paperwork soon to prove as much.      BETHEL further stated that he

heard rumors of another food prep company sabotaging him and

would send paperwork to prove as much.

     17.   Based on my conversations with PayPal investigators, I

know that BETHEL never provided PayPal with any documentation

related to the fraudulent transactions:
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 10 of 20 Page ID #:10




      D.    The Fraudulent Transactions Occurred at or Involved
            BETHEL's Residence or Associated Addresses

      18.   During my review of the Team Food Prep account

documents, I noticed the following:

            a.   On June 22, 2018, the Team Food Prep account

processed a transaction for $1,999.00 from a Wells Fargo card

ending in 2065 in the name "Julio Sosa".         The transaction was

later disputed though the chargeback process.         As part of my

investigation, I obtained a Wells Fargo consumer account

application related to the card.       The application listed the

account holder as "Julio A Villa Sosa" with the address 835 E

Claude St. Carson, CA 90746.       I recognized this address to be

the same as the DMV address of record for BETHEL.

            b.   On July 5, 2018, the Team Food Prep account

processed a transaction for $1,980.00 from a Wells Fargo card

ending in 5456 in the name "Abel Pena".         The transaction was

later disputed though the chargeback process.         As part of my

investigation, I obtained a Wells Fargo consumer account

application related to the card.       The application listed the

account holder as "Abel Pena Garcia" with the address 4217 W

Century Blvd. Inglewood, CA 90304.          I recognized this address to

be the same as the address of BETHEL's apparel store.

            c.   On July 5, 2018, the Team Food Prep account

processed a transaction for $2,980.00 from a Chase card ending

in 4422 in the name "Peter Eugene Bethel".         The transaction was

later disputed though the chargeback process.         Based on my




                                        D
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 11 of 20 Page ID #:11




investigation, I believe that Peter Eugene Bethel is BETHEL's

father.

      19.   When card transactions are processed through the

PayPal Here mobile card reader, Global Positioning System

("GPS") data is captured.      Of the approximately 90 transactions

processed through the Team Food Prep account between June 18,

2018, and July 5, 2018, approximately 35 were processed at or

near the latitude and longitude: 33.88373, -118.25972. . This

position is roughly located at the intersection of Visalia Ave.

and E Claude St. in Carson, California.        The address at the

western corner of the intersection is 835 E Claude St. Carson,

California 90746, BETHEL's DMV address of record.

      20.   Approximately 36 transactions were processed at or

near the latitude and longitude: 33.86028, -118.36737).           This

position~ is roughly located at the address 2403 Fisk Ln.,

Redondo Beach,, California 90278.      On January 14, 2020, I drove

by the address and saw a white Honda with California license

plate number 8HZF647 parked in the drive way.         Using law

enforcement resources, I learned that the registered owner of

the Honda is BETHEL's father, Peter Eugene Bethel.

      E.    Review of BETHEL's Wells Fargo Account Ending 4803

      21.   As part of my investigation, I obtained documents from

Wells Fargo Bank related to BETHEL's Wells Fargo account ending

in 4803.    During my review of the business account application

for the 4803 account, I learned that the customer name listed

for the account was BETHEL, with ~~Team Food Prep" listed as a

secondary name.     The mailing address listed for the account was



                                       10
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 12 of 20 Page ID #:12




4217 W Century Blvd. Inglewood, CA 90304 -- the address of

BETHEL's apparel store.      The phone number listed for the account

was (310) 882-1577 -- the phone number associated with the

PayPal account.

      22.   The Wells Fargo Bank business account application also

listed a United States passport for BETHEL ending in 8277.

Special Agent Rossi confirmed that the United States passport

ending in 8277 was also valid for BETHEL.

      23:   During my review of account statements, I observed the

incoming transfers from the Team Food Prep account between June

19, 2018, and July 5, 2018.       Over the same time period, I

noticed that cash withdraws ranging from $2,000.00 to $63,000.00

were made from the account.      I also noticed several large dollar

check deposits that appeared to have been returned for non-

sufficient funds.

      F.    Transactions Processed Through PayPal Here Extend
            Beyond The Central District of California

      24.   On January 6, 2020, Patricia O'Connor, Global Director

of PayPal's financial crimes and investigations unit, provided

me a certification of records stating the following: between the

period of June 2018, and present any transactions originating

from a PayPal account or user in the state of California would

have at some point during the transaction cycle touched PayPal

servers located in the state of Utah.




                                       11
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 13 of 20 Page ID #:13




V. TRP,INING AND EXPERIENCE REGARDING BANK FRAUD, IDENTITY THEFT,
                        AND ACCESS DEVICE FRAUD

      25.   Based on my training and experience and information

obtained from other law enforcement officers who investigate

bank fraud and identity theft crimes, I know the following:

            a.   People involved in bank fraud, identity theft,

and access device fraud crimes often collect checks, access

devices, other personal identifying information (such as names,

Social Security numbers, and dates of birth), and identification

documents belonging to other people that they can use to

fraudulently obtain money and items of value.         It is a common

practice for those involved in such crimes to use either false

identification or stolen real identification to make purchases

with stolen access devices at in order to avoid detection and to

complete the transaction.      Those who engage in such fraud .keep

evidence of such fraudulent transactions.

            b.   It is common for identity thieves, and

individuals engaged in bank fraud, access device fraud, and

identification document fraud to use equipment and software to

print credit and identification cards, to create magnetic strips

for credit cards, to use embossing machines to create credit

cards, to use laser printers to create checks, and to use

magnetic card readers to read and re-encode credit cards.

Software relevant to such schemes can often be found on digital

devices, such as computers.       Such equipment and software are

often found in the thieves' possession as they can be small and

easily portable.




                                       12
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 14 of 20 Page ID #:14




            c.    It is common practice for individuals involved in

identity theft, bank fraud, and access device fraud crimes to

possess and use multiple digital devices at once.          Such digital

devices are often used to facilitate, conduct, and track

fraudulent transactions and identity theft.         Suspects often use

digital devices to perpetrate their crimes due to the relative

anonymity gained by conducting financial transactions

electronically or over the Internet.        They often employ digital

devices for the purposes, among others, of: (1) applying online

for fraudulent credit cards; (2) obtaining or storing personal

identification information for the purpose of establishing or

modifying fraudulent bank accounts and/or credit card accounts;

(3) using fraudulently obtained bank accounts and/or credit card

accounts to make purchases, sometimes of further personal

information; (4) keeping records of their crimes; (5)

researching personal information, such as social security

numbers and dates of birth, for potential identity theft

victims; (6) verifying the status of stolen access devices; and

(7) coordinating with co-conspirators.

      26.   Based on my training and experience, I know that

individuals who participate in identity theft, bank fraud, and

access device fraud schemes often have co-conspirators, and

often maintain telephone numbers, email addresses, and other

contact information and communications involving their co-

conspirators in order to conduct their business.          Oftentimes,

they do so on their digital devices.        Suspects often use their




                                       13
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 15 of 20 Page ID #:15




digital devices to communicate with co-conspirators by phone,

text, email, and social media, including sending photos.

            VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

      27.   As used herein, the term "digital device" includes the

SUBJECT DEVICES.

      28:   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, .the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

            b.   Digital devices often contain electronic evidence

related to a crime, the device's user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records,, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are



                                       F~
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 16 of 20 Page ID #:16




not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

"booby traps" that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     29.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel



                                       15
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 17 of 20 Page ID #:17
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 18 of 20 Page ID #:18




may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      30.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

            a.   Users may enable a biometric.unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.          To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user's fingers on a device's

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user's face

with the user's eyes open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked



                                       16
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 19 of 20 Page ID #:19




for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcode.s of the devices likely to be found in the search.

            c.     The person who was in possession of a device or

had the device among his or her belongings is likely a user of

the device.      Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress BETHEL's thumb- and/or fingers on the

device(s); and (2) hold the device s) in front of BETHEL's face

with his or her eyes open to activate the facial-, iris-, and/or

retina-recognition feature.

      31.    Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

//

///




                                       17
Case 2:20-mj-00454-DUTY Document 1 Filed 01/31/20 Page 20 of 20 Page ID #:20




                             VII. CONCLUSION

      32.   For all of the reasons described above, there is

probable cause to believe that BETHEL has committed a violation

of Title 18, United States Code, Section 1343 (Wire Fraud).

There is also probable cause that the items to be seized

described in Attachment B will be found in a search of the

SUBJECT DEVICES described in Attachment A



                                                    ~~J~~
                                         Kyle ee s, Postal Inspector
                                         United States Postal
                                         Inspection Service

Subscribed to and sworn before me
this S1~ day of JANUARY, 2020.




UNITED ST     S   GISTRA




                                       ~~:3
